DETAILED ACTION

This Office action is a reply to the amendment filed on 10/14/2022. Currently, claims 1-16 are pending. No claims have been withdrawn or cancelled. New claims
11-16 have been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 11, 13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017214043 A (‘JP ‘043’) (as cited by applicant including English translation).
Claim 1, JP ‘043 provides a handrail structure comprising:
a handrail member 17 that is provided along a vehicle longitudinal direction of a vehicle (it is understood that the handrail member is provided along a vehicle longitudinal direction of a vehicle; Fig. 2), on a vehicle cabin interior side of a vehicle lateral portion or on a vehicle seat ([0021]-[0022]; Figs. 2-7), a side door 13 being provided at the vehicle lateral portion and arranged, in an open state thereof, more outward in a vehicle width direction than the vehicle lateral portion (Figs. 2-7); and
a turning support portion 18 that turnably supports the handrail member in such a direction as to protrude outward in the vehicle width direction (the handrail member protrudes outward in the vehicle width direction; Figs. 5-7),
wherein the turning support portion is configured to
in response to the side door being closed up, turn the handrail member, which is pushed by the side door, toward the vehicle cabin interior side (it is understood that the turning support portion is suitable to in response to the side door being closed up, turn the handrail member, which is pushed by the side door, toward the vehicle cabin interior side; Figs. 2-6), and
in response to the side door being open, turn the handrail member in such a direction that a free end portion of the handrail member (see annotated Fig. 5 of JP ‘043 shown below in Examiner’s Notes) protrudes more outward in the vehicle width direction than a vehicle cabin through an opening 12 that is openable and closable by the side door (it is understood that the free end portion of the handrail member protrudes more outward in the vehicle width direction than a vehicle cabin through the opening in response to the side door being open; see annotated Fig. 6b of JP ‘043 shown below in Examiner’s Notes, in which the opening is indicated by a dashed line; Figs. 2-7) and is configured to permit a passenger to enter and exit the vehicle (it is understood that the opening is suitable to permit a passenger to enter and exit the vehicle; Figs. 6-7).  
	Claim 3, JP ‘043 further provides wherein the handrail member is configured to serve as an armrest adapted to support an elbow of a sitting passenger who sits in the vehicle seat the side door closed up (Fig. 2).
Claim 4, JP ‘043 further provides wherein the free end portion of the handrail member is arranged between the side door and the vehicle lateral portion in the vehicle width direction when the side door is open (Figs. 6-7) and the free end portion of the handrail member protrudes more outward in the vehicle width direction than the vehicle cabin (Figs. 6-7).  
	Claim 5, JP ‘043 further provides wherein36 the handrail member is configured to turn along a horizontal direction around the turning support portion (Fig. 6).  
	Claim 6, JP ‘043 further provides wherein the side door includes a support portion 14 and the free end portion of the handrail member is configured to be supported by the support portion when the side door is open (Figs. 6-7) and the handrail member protrudes outward in the vehicle width direction (Figs. 6-7).  
	Claim 7, JP ‘043 further provides wherein the side door includes a recess portion 14 that is recessed outward in the vehicle width direction (Fig. 4), and when the side door is closed up, the free end portion of the handrail member is received in the recess portion (it is understood that when the side door is closed up, the free end portion of the handrail member is received in the recess portion via 16; Figs. 2-7), and the free end portion of the handrail member is prevented by the recess portion from moving in a vehicle vertical direction (it is understood that the free end portion of the handrail member is prevented by the recess portion from moving in a vehicle vertical direction Figs. 2-7).
	Claim 11, JP ‘043 further teaches wherein the turning support portion has a turning axis about which the handrail member is turnable (axis of 18; Figs. 2-7), the turning axis being positioned on the vehicle cabin interior side of the vehicle lateral portion (Fig. 6).  
	Claim 13, JP ‘043 further provides wherein the handrail member is provided on the vehicle cabin interior side of the vehicle lateral portion in the vehicle cabin (it is understood that the handrail member may be provided on the vehicle cabin interior side of the vehicle lateral portion in the vehicle cabin via 15/15A; translation [0025]; Fig. 2).
Claim 15, JP ‘043 further provides wherein the free end portion of the handrail member includes a bent portion (the free end portion of the handrail member shown in annotated Fig. 5 of JP ‘043 includes a bend thereby forming a bent portion) that is configured to face toward a lateral wall portion of the side door when the side door is open (it is understood that the bent portion faces toward a lateral wall portion of the side door when the side door is open; Fig. 6c) and the handrail member protrudes outward in the vehicle width direction (Fig. 6c).
	Claim 16, JP ‘043 further provides wherein the lateral wall portion of the side door includes a support portion (14/14a), and the free end portion of the handrail member is configured to be supported by the support portion when the side door is open (it is understood that the free end portion of the handrail member is configured to be supported by the support portion via 15/16 when the side door is open) and the handrail member protrudes outward in the vehicle width direction (Fig. 6c).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP ‘043 as above and further in view of Japanese Utility Model Application No. 1-98417 (Japanese Unexamined Utility Model Application Publication No. 3-37028) (‘JP ‘028’) (as cited by applicant).
Claim 2, JP ‘043 teaches all the limitations of claim 1 as above. JP ‘043 does not teach the turning support portion being provided with an urging member that urges the handrail member outward in the vehicle width direction. However, JP ‘028 teaches a handrail structure 1, wherein a turning support portion 3 is provided with an urging member 8 that urges the handrail member outward in the vehicle width direction (Figs. 1-9). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the turning support portion being provided with an urging member that urges the handrail member outward in the vehicle width direction, with the reasonable expectation of further urging the door to stay opened in the open position and not close unintendedly.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP ‘043 as above and further in view of JP 2010095024 A (‘JP ‘024’) (as cited by applicant including English translation).
	Claim 8, JP ‘043 teaches all the limitations of claim 1 as above. JP ‘043 does not teach the handrail member being further equipped with an elongated portion that is adjustably extendible along a length direction of the handrail member. However, JP ‘024 teaches a handrail member that is further equipped with an elongated portion 21 that is adjustably extendible along a length direction of the handrail member (Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the handrail member being further equipped with an elongated portion that is adjustably extendible along a length direction of the handrail member, with the reasonable expectation of increasing the comfort of a seated user.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP ‘043 as above and further in view of JP 2010155536 A (‘JP ‘536’) (as cited by applicant including English translation).
Claim 9, JP ‘043 teaches all the limitations of claim 1 as above. JP ‘043 does not teach the handrail member further includes an accommodation portion configured to accommodate a foldable table. However, JP ‘536 teaches a handrail member including an accommodation portion 22 configured to accommodate a foldable table 26 (Figs. 3-5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the handrail member including an accommodation portion configured to accommodate a foldable table, with the reasonable expectation of providing a surface on which a seated user can place things.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP ‘043 as above and further in view of JP H11334446 A (‘JP ‘446’) (as cited by applicant including English translation).
Claim 10, JP ‘043 teaches all the limitations of claim 1 as above. JP ‘043 does not teach the handrail member being provided with a light-guiding member configured to radiate light through light guiding. However, JP ‘446 teaches a handrail member 10 being provided with a light-guiding member 12 configured to radiate light through light guiding (Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try providing in the handrail member a light-guiding member configured to radiate light through light guiding, with the reasonable expectation of illuminating a space in the vehicle.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP ‘043 as above and further in view of Freer, II et al. (US 8491055) (‘Freer’).
	Claim 12, JP ‘043 teaches all the limitations of claim 1 as above, and further teaches the handrail member being provided generally on an interior side in the vehicle cabin, but does not expressly teach the handrail member being provided on the vehicle seat in the vehicle cabin. However, Freer teaches a handrail member provided on the vehicle seat (under the broadest reasonable interpretation, the armrest 12 can swing outwardly to assist a user in getting in and out of the seat and thus constitutes a handrail member; col. 3, lines 5-12; Figs. 15A-B). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the handrail member on the vehicle seat in the vehicle cabin, with the reasonable expectation of further assisting a user in getting in and out of the seat.



Examiner’s Notes

    PNG
    media_image1.png
    292
    391
    media_image1.png
    Greyscale

Annotated Fig. 5 of JP 2017214043 A (‘JP ‘043’)



    PNG
    media_image2.png
    217
    421
    media_image2.png
    Greyscale

Annotated Fig. 6b of JP 2017214043 A (‘JP ‘043’)




Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (such as merging claim 14 into claim 1).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, specifically JP ‘043 does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including the turning support portion being configured to turn the handrail member from a first position where the free end portion of the handrail member abuts on a door trim of the side door to a second position where the free end portion of the handrail member abuts on an inner panel of the side door, as recited in claim 14. JP ‘043’s turning support portion 18 is configured to turn the handrail member from a first position to a second position, such that both the first and second positions are located on guide rail 14 having groove portions 14a and 14b. The guide rail 14 is one continuous track and although the free end of the handrail member could be reasonably construed as abutting on an inner panel 13 of the side door via the guide rail 14 in a second position, the free end of the handrail member cannot be reasonably construed as also abutting on a door trim of the side door in a first position as claimed. It would have been beyond the level of ordinary skill in the art to reconfigure the sliding arrangement of JP ‘043, alone or in combination with any other cited prior art reference to arrive at the claimed invention.



Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. Applicant has amended the claims and thus the scope of the claims has been changed. Applicant’s arguments are respectfully drawn to the claims as amended. The rejections set forth in this instant Office action have been modified from the previous Office action to address the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635